IN THE
                        TENTH COURT OF APPEALS



                               No. 10-21-00308-CR

                   IN RE BENJAMIN ALAN MORRISON


                              Original Proceeding
                                ______________

                     From the 19th Judicial District Court
                          McLennan County, Texas
                         Trial Court No. 2010-997-01


                         MEMORANDUM OPINION

      The petition for writ of mandamus filed by Relator Benjamin Alan Morrison on

November 19, 2021 is dismissed as moot.


                                       MATT JOHNSON
                                       Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed March 16, 2022
Do not publish
[OT06]